IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                              :                         NO. 257
                                    :
         ORDER ADOPTING NEW         :                         APPELLATE PROCEDURAL RULES
         RULE 126 AND AMENDING RULE :
         2119 OF THE PENNSYLVANIA   :                         DOCKET
         RULES OF APPELLATE         :
         PROCEDURE                  :




                                                ORDER


PER CURIAM

       AND NOW, this 24th day of November, 2015, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been published
before adoption at 45 Pa.B. 1605 (April 4, 2015):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that new Pennsylvania Rule of Appellate Procedure 126 is adopted and
Pennsylvania Rule of Appellate Procedure 2119 is amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective January 1, 2016 for all filings as of that date.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and in brackets.